                UNITED STATES DISTRICT COURT
                EASTERN DISTRICT OF MICHIGAN
                     SOUTHERN DIVISION

Nickolas Jonathan Frederick,

                        Petitioner,    Case No. 19-cv-12981

v.                                     Judith E. Levy
                                       United States District Judge
Thomas Winn,
                                       Mag. Judge Anthony P. Patti
                      Respondent.

________________________________/

     ORDER GRANTING PETITIONER’S MOTION TO HOLD
           HABEAS PETITION IN ABEYANCE [3]

     This is a habeas case filed under 28 U.S.C. § 2254. Michigan state

prisoner Nickolas Jonathan Frederick is serving a lengthy prison

sentence for three counts of armed robbery, Mich. Comp. Laws § 750.529,

seventeen counts of assault with a dangerous weapon, Mich. Comp. Laws

§ 750.82, and one count of felony firearm, Mich. Comp. Laws § 750.227b.

The petition raises three claims for relief:      (1) a witness and the

prosecutor improperly invaded the province of the jury by identifying

Petitioner as the individual in a surveillance video and counsel was

ineffective for failing to object; (2) the admission of other act evidence

denied Petitioner a fair trial; and (3) the trial court violated due process
by incorrectly scoring several offense variables.

     Before the Court is Petitioner’s motion to hold the case in abeyance

so he can exhaust both the claims raised in the petition and an additional

unexhausted claim in the state courts. (ECF No. 3.) For the reasons

explained below, the Court holds the petition in abeyance and stays the

proceedings to permit Petitioner to exhaust his claims.

I. Background

     Following his conviction and sentence, Petitioner pursued an

appeal of right. He raised the same claims raised in this petition. The

Michigan Court of Appeals affirmed his conviction and sentence in an

unpublished decision. People v. Frederick, No. 338656, 2018 WL 4339572

(Mich. Ct. App. Sept. 11, 2018). The Michigan Supreme Court rejected

Petitioner’s application for leave to appeal as untimely. (See ECF No. 3,

PageID.39.)

     Petitioner filed this habeas corpus petition on October 4, 2019. On

the same date, he filed a motion to hold this proceeding in abeyance

pending exhaustion of state-court remedies.




                                     2
II.   Discussion

      State prisoners must exhaust available state remedies for each of

the claims presented in a habeas petition before seeking a federal writ of

habeas corpus. 28 U.S.C. § 2254(b)(1). Exhaustion requires that the

petitioner invoke “one full round” of the state’s appellate review process.

O’Sullivan v. Boerckel, 526 U.S. 838, 845 (1999). Each issue must be

presented to both the Michigan Court of Appeals and the Michigan

Supreme Court to satisfy the exhaustion requirement. Morse v. Trippett,

37 Fed. App’x 96, 103 (6th Cir. 2002). Petitioner seeks a stay to allow

him to exhaust the claims raised in the petition and to raise a new claim,

ineffective assistance of appellate counsel in state courts.

      A federal court may stay a federal habeas petition and hold further

proceedings in abeyance pending resolution of state court post-conviction

proceedings if outright dismissal of a habeas petition would potentially

jeopardize the timeliness of a future petition, there is good cause for the

petitioner’s failure to exhaust those claims, the unexhausted claims are

not “plainly meritless,” and “there is no indication that the petitioner

engaged in intentionally dilatory litigation tactics.” Rhines v. Weber, 544

U.S. 269, 278 (2005). The Rhines decision concerned a mixed habeas


                                     3
petition, that is, the petition presented claims that had been properly

exhausted in state court and claims that had not. Id. at 272-73. The

petition at issue in this case raises only unexhausted claims because the

claims were never properly presented to the Michigan Supreme Court.

The Sixth Circuit Court of Appeals has expressed approval of other

circuit court decisions applying the stay-and-abey procedure to non-

mixed petitions containing only unexhausted claims. Hickey v. Hoffner,

701 Fed. App’x 422, 426 n.5 (6th Cir. 2017).

     The Court finds a stay is warranted. First, dismissal of this case

while Petitioner pursues state remedies could result in a subsequent

petition being barred by the one-year statute of limitations found in 28

U.S.C. § 2244(d), because approximately one month remains of the one-

year limitations period. Second, Petitioner’s ineffective assistance of

appellate counsel claim may constitute good cause for failing to

previously exhaust these claims. See Wagner v. Smith, 581 F.3d 410, 419

n.4, 5 (6th Cir. 2009). Finally, based upon the present record, the Court

cannot conclude that these claims are plainly meritless or that Petitioner

has engaged in abusive litigation tactics or intentional delay. Rhines,

544 U.S. at 277-78. Under these circumstances, it is not an abuse of


                                    4
discretion to stay this case while Petitioner pursues state remedies.

     When a district court determines that a stay is appropriate pending

exhaustion of state-court remedies, the district court “should place

reasonable time limits on a petitioner’s trip to state court and back.” Id.

at 278. To ensure that Petitioner does not delay pursuing his state-court

remedies, tolling is conditioned on Petitioner diligently pursuing relief in

the state courts by filing a motion for relief from judgment in the trial

court within sixty days of this order, pursuing a timely appeal in the state

courts if the motion is denied, and then returning to federal court within

sixty days of completing the exhaustion of his state court post-conviction

remedies. See Palmer v. Carlton, 276 F.3d 777, 781 (6th Cir. 2002)

III. Conclusion

     Petitioner’s motion to hold petition in abeyance (ECF No. 3) is

GRANTED.       The proceedings shall be held in abeyance pending

completion of Petitioner’s state application for post-conviction relief.

This tolling is conditioned upon Petitioner filing his motion for relief from

judgment within sixty (60) days of this order which is Tuesday,

January 7, 2020 and then filing a motion to lift the stay and an amended




                                     5
habeas corpus petition within sixty (60) days after the conclusion of the

state court post-conviction proceedings.

      IT IS SO ORDERED.

Dated: November 8, 2019                     s/Judith E. Levy
Ann Arbor, Michigan                         JUDITH E. LEVY
                                            United States District Judge



                         CERTIFICATE OF SERVICE

      The undersigned certifies that the foregoing document was served upon
counsel of record and any unrepresented parties via the Court=s ECF System to their
respective email or First Class U.S. mail addresses disclosed on the Notice of
Electronic Filing on November 8, 2019.

                                            s/William Barkholz
                                            Case Manager




                                        6
